IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


THE BANK OF NEW YORK MELLON FKA               : No. 746 MAL 2015
THE BANK OF NEW YORK, AS                      :
TRUSTEE FOR THE CERTIFICATE                   :
HOLDERS OF CWABSN INC., ASSET-                : Petition for Allowance of Appeal from
BACKED CERTIFICATES, SERIES 2006-             : the Order of the Superior Court
19,                                           :
                                              :
                    Respondent                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
JASON E. ROMAN,                               :
                                              :
                    Petitioner                :


                                         ORDER



PER CURIAM

      AND NOW, this 29th day of December, 2015, the Petition for Allowance of

Appeal is DENIED.



      Mr. Justice Eakin did not participate in the decision of this matter.